Case: 17-14483   Date Filed: 04/26/2018   Page: 1 of 8


                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 17-14483
                       Non-Argument Calendar
                     ________________________

               D.C. Docket No. 6:16-cv-00147-JRH-GRS



CHARLES R. RANKIN,

                                                          Plaintiff-Appellant,

                                 versus

BOARD OF REGENTS OF THE UNIVERSITY SYSTEM OF GEORGIA,
CHIEF LAURA MCCULLOUGH,
SGT. HARRY JONES,
OFFICER KATE SULLIVAN,
CPT. TERRY BRILEY,
Each in his/her official and individual capacities,

                                                       Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                 for the Southern District of Georgia
                    ________________________

                            (April 26, 2018)
                Case: 17-14483       Date Filed: 04/26/2018       Page: 2 of 8


Before ED CARNES, Chief Judge, JILL PRYOR, and FAY, Circuit Judges.

PER CURIAM:

       Officers of the Georgia Southern University Division of Public Safety

arrested Charles Rankin at a tailgate outside the football stadium for scuffling with

a drunken attendee. Rankin filed suit against those officers. The district court

ruled that the officers were entitled to qualified immunity and dismissed Rankin’s

complaint. This is his appeal.

       Rankin is a Corporal in the Georgia State Patrol. He took his ten-year-old

son to GSU on gameday to see the area and meet some friends. Rankin was off-

duty but notified Major McCullough, the Chief of Police for the GSU Division of

Public Safety, that he would be in attendance and carrying a firearm.

       Rankin and his son were at the tailgate when Stuart Smith, noticeably drunk,

stumbled onto the scene. Rankin asked Smith to leave because he was making

people uncomfortable. Smith refused and began cussing in front of Rankin’s son.

Rankin told Smith that he and several people at the tailgate were off-duty law

enforcement, so “it would be in his best interest” to leave. Smith struck Rankin,

and a scuffle ensued. Some attendees alerted police to the situation, and seconds

later, Sergeant Jones and Officer Sullivan arrived. 1 The officers found Rankin and

Smith on the ground, and Jones pepper sprayed them while ordering them to break

       1
         Jones and Sullivan are GSU police officers. Earlier that day, they had encountered a
noticeably intoxicated Smith and instructed him to leave the area of a live radio broadcast.

                                               2
                Case: 17-14483      Date Filed: 04/26/2018      Page: 3 of 8


it up. Rankin released Smith and identified himself as an off-duty trooper. Rankin

was arrested for affray and booked in the county jail.

       After Rankin’s release, another GSU officer, Captain Briley, obtained an

arrest warrant for Rankin “based on what the officers had told [him].” Rankin was

again booked on an affray charge, which was ultimately dropped.

       Rankin filed suit and asserted 42 U.S.C. § 1983 claims against the officers

for false arrest, false imprisonment, malicious prosecution, and supervisory

liability. 2 The officers moved to dismiss and argued that they were entitled to

qualified immunity. The district court granted that motion, and Rankin appealed.

       We review de novo the dismissal of Rankin’s complaint. Hardy v. Regions

Mortg., Inc., 449 F.3d 1357, 1359 (11th Cir. 2006). To pass muster, the complaint

“must contain sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937,

1949 (2009) (quotation marks omitted). We accept well-pleaded facts and draw all

reasonable inferences in the light most favorable to Rankin. See Hoffman-Pugh v.

Ramsey, 312 F.3d 1222, 1225 (11th Cir. 2002). We need not credit “conclusory

allegations, unwarranted deductions of facts or legal conclusions masquerading as

facts.” Oxford Asset Mgmt. v. Jaharis, 297 F.3d 1182, 1188 (11th Cir. 2002).



       2
        Rankin also sued the Board of Regents of the University System of Georgia, but he
concedes that the Eleventh Amendment bars his claims against the Board.
                                              3
              Case: 17-14483     Date Filed: 04/26/2018   Page: 4 of 8


      Rankin contends that the district court erred by dismissing his false arrest

claim against Jones and Sullivan. “An arrest without a warrant and lacking

probable cause violates the [Fourth Amendment].” Brown v. City of Huntsville,

608 F.3d 724, 734 (11th Cir. 2010). Probable cause exists “where the facts within

the collective knowledge of law enforcement officials, derived from reasonably

trustworthy information, are sufficient to cause a person of reasonable caution to

believe that a criminal offense has been or is being committed.” Id. To receive

qualified immunity, however, an officer needs only “arguable probable cause,”

which exists if “reasonable officers in the same circumstances and possessing the

same knowledge as the [officers] could have believed that probable cause existed

to arrest [Rankin].” Id. “Whether an officer possesses probable cause or arguable

probable cause depends on the elements of the alleged crime and the operative fact

pattern.” Id. at 735. The officers arrested Rankin for affray, which is “the fighting

by two or more persons in some public place to the disturbance of the public

tranquility.” Ga. Code Ann. § 16-11-32.

      Rankin argues that the officers lacked arguable probable cause to arrest him

because intent is an element of affray, see O’Connor v. State, 567 S.E.2d 29, 31

(Ga. Ct. App. 2002), and the officers had no reason to believe he intended to fight

Smith. But the officers saw Rankin and Smith scuffling on the ground, which

provides some evidence that Rankin intended to do so. See United States v.


                                          4
               Case: 17-14483     Date Filed: 04/26/2018    Page: 5 of 8


Martinez, 96 F.3d 473, 478 n.7 (‘“[A]cts indicate the intention’ is an old maxim.”)

In any event, Rankin’s argument fails because “[n]o officer has a duty to prove

every element of a crime before making an arrest.” Jordan v. Mosley, 487 F.3d
1350, 1355 (11th Cir. 2007).

      Rankin next argues that the officers lacked arguable probable cause because

all the evidence indicated that Smith was the initial aggressor and that Rankin

acted in self-defense. Neither fact affects the probable cause inquiry. For purposes

of affray, it doesn’t matter if Smith struck first. See O’Connor, 567 S.E.2d at 32

(“O’Connor claims that it was error for the trial court to instruct the jury that it was

irrelevant who struck the first blow. This claim is without merit.”). And whether

Rankin acted in self-defense goes to an affirmative defense, not to probable cause.

Officers on the scene need not investigate affirmative defenses, see Jordan, 487
F.3d at 1356–57, and the existence of an affirmative defense does not vitiate

probable cause where the officers witness seemingly unlawful conduct, see Morris

v. Town of Lexington, 748 F.3d 1316, 1325 (11th Cir. 2014).

      Rankin also argues that the officers lacked arguable probable cause because

he was acting in his official capacity at the time of the altercation. We need not

decide if he was because it is beside the point. We determine probable cause from

the perspective of a reasonable officer in Jones’ and Sullivan’s position. See

Brown, 608 F.3d at 734. From that vantage, an officer would have observed two


                                           5
                 Case: 17-14483         Date Filed: 04/26/2018        Page: 6 of 8


men in plain clothes fighting on the ground at a crowded tailgate. 3 Rankin’s status

as an off-duty trooper does not change those facts. For those reasons, an officer

could reasonably believe that probable cause existed to arrest Rankin for affray. 4

       Rankin next contends that the district court erred by dismissing his malicious

prosecution claim against Briley. 5 In the qualified immunity context, we apply the

same arguable probable cause standard to malicious prosecution claims that we do

to false arrest claims. See Grider v. City of Auburn, 618 F.3d 1240, 1257 n.25

(11th Cir. 2010). Rankin asserts that Briley committed malicious prosecution by

obtaining the arrest warrant without arguable probable cause. But his complaint

alleges that Briley sought the warrant “based on what [Jones and Sullivan] told

[him].” Under the fellow officer rule, Briley was entitled to rely on Jones’ and

Sullivan’s statements. See Terrell v. Smith, 668 F.3d 1244, 1252 (11th Cir. 2012)


       3
          Rankin asserts that the district court “falsely describe[d] [his] allegations” by stating
that the officers observed him and Smith “fighting on the ground.” But that is the only
reasonable inference one can draw from the relevant part of the operative complaint:
       Smith drew back as if to strike Cpl. Rankin, and at least some sort of contact was
       made by Smith on Rankin. Cpl. Rankin responded defensively to Smith’s attack,
       or alternatively began to effectuate an arrest of Smith. Cpl. Rankin and Smith
       ended up on the ground a short distance from the gathering area.
       4
          Our conclusion that the officers had arguable probable cause to arrest Rankin disposes
of his false arrest claim as well as his false imprisonment claim. See May v. City of Nahunta,
846 F.3d 1320, 1329 (11th Cir. 2017) (“In light of our finding that Officer Allen had arguable
probable cause to seize [Plaintiff] . . . we affirm the district court’s grant of summary judgment
in favor of Officer Allen on [Plaintiff’s] § 1983 false imprisonment claim.”).
       5
         Rankin asserted a malicious prosecution claim against McCullough but did not allege
that she was involved in obtaining the arrest warrant. As a result, his malicious prosecution
claim against McCullough fails. See Cottone v. Jenne, 326 F.3d 1352, 1360 (11th Cir. 2003)
(noting that § 1983 liability must be premised on a defendant’s personal misconduct).
                                                   6
              Case: 17-14483     Date Filed: 04/26/2018   Page: 7 of 8


(noting that “the collective knowledge of the investigating officers [may] be

imputed to each participating officer”). The arrest warrant was based on arguable

probable cause for the same reasons that Jones and Sullivan had arguable probable

cause to arrest Rankin.

      Finally, Rankin contends that the district court erred by dismissing his

supervisory liability claim against McCullough. A supervisor is liable for a

subordinate’s conduct “when the supervisor personally participates in the alleged

unconstitutional conduct or when there is a causal connection between the actions

of a supervising official and the alleged constitutional deprivation.” Cottone, 326
F.3d at 1360. Rankin did not allege that McCullough participated in the alleged

unconstitutional conduct, so he must show a causal connection between her actions

and the alleged constitutional violations. Id.

      Rankin argues that McCullough “maintained policies or customs exhibiting

a deliberate indifference to his constitutional rights,” which is one way of proving

the requisite causal connection. See id. But “[a] single incident of a constitutional

violation is insufficient to prove a policy or custom even when the incident

involves several [subordinates].” Craig v. Floyd County, 643 F.3d 1306, 1311

(11th Cir. 2011). Rankin’s claim fails because most of the allegations supporting it

are conclusory, and to the extent some are based on facts, they are limited to his

own experience and as a result do not suggest a policy or custom of deliberate


                                          7
              Case: 17-14483     Date Filed: 04/26/2018    Page: 8 of 8


indifference to constitutional rights. See id.; see also Jaharis, 297 F.3d at 1188

(“[C]onclusory allegations, unwarranted deductions of facts or legal conclusions

masquerading as facts will not prevent dismissal.”).

      AFFIRMED.




                                          8